DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-23, 32-36, 46-50 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected 1, 5-8, 24, 28-31, 51-65, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/13/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 53-55, the claims recite that “the motor is configured to accelerate the flywheel such that, a time from the start of acceleration of the flywheel until the unlocking of the gyroscope to allow precession is less than 20 or 10 or 5 minutes”. It is unclear what structure is being implied by this recitation. How is the motor configured to perform the acceleration in the precise time? It is further unclear what variables are required to allow for said configuration. The step of unlocking a gyroscope to allow precession is arbitrarily dependent on a lot of different 
	Claims 56 and 57, 63, 64 also recites how the braking system is configured to unlock the gyroscope at less than 50% of a normal operating speed. This recitation is indefinite as it is not clear precisely how the braking system is configured to perform this function nor what variables are required to allow for said braking system to be configured. The step of unlocking the gyroscope is dependent on a number of different arbitrary factors, such as the amount of precession required, the size of the flywheel, weight thereof, roll of the vehicle, etc. In addition, it is not clear what constitutes a “normal operating speed”. Is applicant assuming there is a single speed motor which is only capable of operating at a normal operating speed? What is the size of the motor, etc? Wouldn’t any braking system be capable of unlocking the gyroscope at any desired speed depending on any number of these factors? What is the structure required by these claims?
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 24, 28, 29, 31, 51-64, is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (USP 6973847) in view of Buttner et al. (USpgpub 20180269743).
Regarding claim 1, Adams et al. discloses a gyroscopic roll stabilizer for a boat (5), said gyroscopic stabilizer comprising: an enclosure (30) mounted to a gimbal (32, 36) for rotation about a gimbal axis and configured to maintain a below-ambient pressure (col.6, lines 57+); a flywheel assembly including a flywheel (16) and flywheel shaft (18); one or more bearings (20) for rotatably mounting the flywheel assembly inside the enclosure; a motor (24) for rotating the flywheel assembly.
Adams et al. further discloses that the use of a cooling system for the bearings may be necessary at higher flywheel speeds (col.7, lines 28-30).
Adams et al. fails to explicitly disclose an open-ended cavity formed in an end of the flywheel shaft; and a heat transfer member extending into the cavity for transferring heat from the flywheel shaft to an exterior of the enclosure.  
Buttner et al. teaches the concept of providing an open-ended cavity (fig.1, cavity 6) formed in an end of a shaft (5); and a heat transfer member (7 and potentially fluid between the shaft and 7) extending into the cavity for transferring heat from the flywheel shaft to an exterior of the enclosure (heat is transferred outside the assembly via the shaft and the fluid therebetween to an outside through heat exchange plate 37 and the fluid).  
Buttner et al. is analogous to the claimed invention by virtue of addressing the same problem of cooling of the bearings/shaft of a high speed rotary machine element.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotor or shaft in Adams et al. to include (paragraph 2).
Regarding claim 5, Buttner et al. teaches the gyroscopic roll stabilizer of claim 1 wherein the heat transfer member is spaced from the walls of the cavity (seen in fig.1).  
Regarding claim 6, Buttner et al. teaches the gyroscopic roll stabilizer of claim 5 further comprising a liquid heat transfer medium (coolant disclosed as contained in the gap 6) contained in a gap between the heat transfer member and the walls of the cavity such that heat is transferred from the flywheel shaft to the heat transfer member by conduction through the liquid heat transfer medium (evident from the figure and disclosure).  
Regarding claim 8, Buttner et al. teaches the gyroscopic roll stabilizer of claim 6 wherein the heat transfer member connects to a heat exchange plate (37 reads on a heat exchange plate) outside of the enclosure and transfers heat by solid to the heat exchange plate.  
Regarding claim 24, Adams et al. discloses a method of cooling bearings in a gyroscopic boat roll stabilizer, said method comprising: rotating a flywheel assembly (5) in an enclosure (30) mounted in a gimbal (32, 34, 36) for rotation about a gimbal axis and maintained at below ambient pressure to provide a counter torque for roll stabilization (As per abstract and disclosure), said flywheel assembly including a flywheel (16) and a flywheel shaft (18).
While Adams contemplates the process of providing a provision for cooling of the bearings during high speed rotation of their flywheel (col.7, lines 28-30), they do not explicitly disclose a specific embodiment of such.

Buttner et al. teaches the method steps of transferring heat generated by bearings supporting the flywheel assembly through the flywheel shaft to a heat transfer member extending into a cavity in one end of the flywheel shaft; and transferring the heat by solid conduction through the heat transfer member to an exterior of the enclosure (as seen in fig.1; heat generated by the motor and bearings 8 would be transferred through the shaft 5 into the heat transfer member, combination of coolant and shaft 7, which is disposed in an end cavity of the shaft and transferring the heat by solid conduction to an exterior, which is accomplished at least in part by the solid conduction between 7 and 37).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Adams to include the specific heat transfer steps as taught and/or suggested in Buttner et al. for the purpose of providing effective cooling for the bearing/shaft assembly and thereby increase the efficiency of the motor or machinery utilizing said motor (both suggested in Buttner paragraph 2 and Adams).
Regarding claim 28, Buttner teaches the method of claim 24 wherein transferring heat generated by bearings supporting the flywheel assembly through the flywheel shaft to a heat transfer member comprises transferring the heat across a gap (gap 6) between the flywheel shaft and the heat transfer member.  
(via coolant as described in the abstract/specification).  
Regarding claim 31, Buttner teaches the method of claim 29 wherein the heat transfer member connects to a heat exchange plate (37 which would constitute to outer plate 22 in Adams) and transfers heat by solid conduction to the heat exchange plate (since 7 is solidly connected to 37 there would be a solid conduction of heat).  
Regarding claim 51, Adams discloses the gyroscopic roll stabilizer of claim 1, wherein the gyroscope is configured to prevent precession during acceleration of the flywheel (col.8, lines 1-32; describe different types of braking systems that are configured for this functionality).  
Regarding claim 52, Adams et al. discloses the gyroscopic roll stabilizer of claim 51, further comprising a braking system (col.8, lines 1-32) configured to lock the gyroscope to prevent precession during acceleration of the flywheel and to unlock the gyroscope after the flywheel reaches a predetermined operating speed (as discussed in the reference, one of the parameters could be a flywheel speed).  
Regarding claims 53-55, Adams discloses a motor configured to accelerate a flywheel and further discusses how precession is dependent upon a number of different factors. It follows that Adams recognizes that said acceleration would be chosen in part based on these factors.
While Adams fails to explicitly state that unlocking of the gyroscope to allow precession happens in a time less than 5 minutes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the acceleration of the flywheel to have allowed precession in a time less than 5 minutes or the lowest time possible since it has In re Aller, 105 USPQ 233. In this case, it is known in Adams that the precession among other things is dependent on a number of different factors and Adams recognizes that we would want to optimize the speed of the flywheel to allow for said precession. Adams goes as far as contemplating that for higher flywheel speeds/acceleration, cooling of the bearings would be required.
Note it has further been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 f.2d 272, 205 USPQ 215. In this case, this value Applicant is attempting to set as a variable is known as a result effective variable as discussed above.
Regarding claims 56 and 57, Adams discusses how the braking systems is configured to unlock the gyroscope based on a number of different parameters including but not limited to precession acceleration and operating speed (col.7, lines 21-30 and col.8 lines 12-32). 
While adams fails to explicitly disclose that the braking system unlocks the gyroscope at less than 25% a normal operating speed of the gyroscope.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the configured the braking system to unlock the gyroscope at less than 25% of the normal operating speed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum and workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this case, it is known in Adams that the precession among other things is dependent on a number of different factors and Adams recognizes that we would want to optimize the speed of the flywheel to allow for said precession. Adams goes as far as contemplating that for higher flywheel speeds/acceleration, cooling of the bearings would be 
Note it has further been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 f.2d 272, 205 USPQ 215. In this case, this value Applicant is attempting to set as a variable is known as a result effective variable as discussed above.
Regarding claim 58, Adams discloses the gyroscopic roll stabilizer of claim 1, wherein the gyroscope is configured to prevent precession during acceleration of the flywheel (col.8, lines 1-32; describe different types of braking systems that are configured for this functionality).  
Regarding claim 59, Adams et al. discloses the gyroscopic roll stabilizer of claim 51, further comprising a braking system (col.8, lines 1-32) configured to lock the gyroscope to prevent precession during acceleration of the flywheel and to unlock the gyroscope after the flywheel reaches a predetermined operating speed (as discussed in the reference, one of the parameters could be a flywheel speed).  
Regarding claims 60-62, Adams discloses a motor configured to accelerate a flywheel and further discusses how precession is dependent upon a number of different factors. It follows that Adams recognizes that said acceleration would be chosen in part based on these factors.
While Adams fails to explicitly state that unlocking of the gyroscope to allow precession happens in a time less than 5 minutes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the acceleration of the flywheel to have allowed precession in a time less than 5 minutes or the lowest time possible since it has In re Aller, 105 USPQ 233. In this case, it is known in Adams that the precession among other things is dependent on a number of different factors and Adams recognizes that we would want to optimize the speed of the flywheel to allow for said precession. Adams goes as far as contemplating that for higher flywheel speeds/acceleration, cooling of the bearings would be required.
Note it has further been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 f.2d 272, 205 USPQ 215. In this case, this value Applicant is attempting to set as a variable is known as a result effective variable as discussed above.
Regarding claims 63, 64, Adams discusses how the braking systems is configured to unlock the gyroscope based on a number of different parameters including but not limited to precession acceleration and operating speed (col.7, lines 21-30 and col.8 lines 12-32). 
While adams fails to explicitly disclose that the braking system unlocks the gyroscope at less than 25% a normal operating speed of the gyroscope.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the configured the braking system to unlock the gyroscope at less than 25% of the normal operating speed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum and workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this case, it is known in Adams that the precession among other things is dependent on a number of different factors and Adams recognizes that we would want to optimize the speed of the flywheel to allow for said precession. Adams goes as far as contemplating that for higher flywheel speeds/acceleration, cooling of the bearings would be 
Note it has further been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 f.2d 272, 205 USPQ 215. In this case, this value Applicant is attempting to set as a variable is known as a result effective variable as discussed above.
Claims 7 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (USP 6973847) in view of Buttner et al. (USpgpub 20180269743), as applied to claim 7 or 30 above, and further in view of Rosen (USP 6144128).
	Regarding claims 7 and 30, the combination of Adams and Buttner disclose the use of a heat transfer medium via a coolant but fail to explicitly disclose the use of oil.
	Rosen which teaches a similar arrangement/system for cooling bearings in a flywheel/motor arrangement and further teaches the use of oil as the coolant (col.9, lines 33-52).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the coolant already disclosed by the combination above, to include the use of oil as taught by Rosen since it would provide the same predictable result of providing an effective heat transfer medium between the shaft and the heat elements and thereby effectively cool the system. Note an oil inherently has low vapor qualities and thus reads on a low vapor oil.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656